DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance
Claims 9-12, 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest
prior art of record, Widjaja et al (2013/0015517 A1), either singularly or in
combination, does not disclose or suggest the combination of limitations of claim 
9 including: wherein each of said semiconductor memory cells comprises: a first transistor having a first body; a second transistor having a second body; a substrate underlying both of said first and second bodies; a buried layer interposed between said substrate and at least one of said first and second bodies; a first source region contacting said first body;
a first drain region separated from said first source region and contacting said first body; a first gate insulated from said first body; an insulating member insulating said first body from said second body; a second source region contacting said second body;
a second drain region separated from said second source region and contacting said second body; and a second gate insulated from said second body; wherein said first drain region is electrically connected to said second source region; and a control circuit configured to apply a bias to said buried layer.
Claims 40-45 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Widjaja et al (2013/0015517 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim  40 including: wherein each of said semiconductor memory cells comprises: a first transistor having a floating body; a buried layer below said floating body, wherein application of voltage on said buried layer maintains a state of said memory cell; and a second transistor; wherein said first transistor having a floating body comprises a back-bias region configured to generate impact ionization when said memory cell is in one of first and second states, and wherein said back-bias region is configured so as not to generate impact ionization when the memory cell is in the other of said first and second states; and wherein said first and second transistors are connected in series.
Claims 46-51 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Widjaja et al (2013/0015517 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim  46 including: wherein each of said semiconductor memory cells comprises: a first transistor having a floating body; a buried layer below said floating body, wherein application of voltage on said buried layer maintains a state of said memory cell; and
a second transistor; wherein said first transistor having a floating body comprises a back-bias region configured to generate impact ionization when said memory cell is in one of first and second states, and wherein said back-bias region is configured so as not to generate impact ionization when the memory cell is in the other of said first and second states; wherein said first and second transistors are connected in series; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813